Cite as 2013 Ark. App. 534

                         ARKANSAS COURT OF APPEALS
Susan Williams
2019.01.03                                        DIVISION I
                                                 No.CV-13-404
13:01:03 -06'00'
                                                           Opinion Delivered   September 25, 2013

        ROSE WILLIAMS                                      APPEAL FROM THE GARLAND
                                        APPELLANT          COUNTY CIRCUIT COURT
                                                           [No. JV-2011-815]

        V.                                                 HONORABLE VICKI SHAW COOK,
                                                           JUDGE
        ARKANSAS DEPARTMENT OF HUMAN
        SERVICES and MINOR CHILDREN                        AFFIRMED; MOTION TO
                               APPELLEES                   WITHDRAW GRANTED



                                       LARRY D. VAUGHT, Judge

               This is an appeal from the order entered on March 13, 2013, by the Garland County

        Circuit Court terminating the parental rights of Rose Williams to her children, H.W. (DOB 8-31-

        09) and V.W. (DOB 4-22-11).1 Counsel for Williams has filed a motion to withdraw and a

        no-merit appeal brief pursuant to Linker-Flores v. Arkansas Department of Human Services, 359 Ark.
131, 194 S.W.3d 739 (2004), and Rule 6-9(i) of the Rules of the Arkansas Supreme Court and

        Court of Appeals. On June 11, 2013, the clerk of our court sent Williams a copy of her counsel’s

        motion and brief via certified mail, along with a letter informing her of the right to file pro se

        points for reversal. The return receipt was received June 24, 2013; however, Williams has not

        filed pro se points. Based on our review of the record, we affirm the trial court’s termination of

        Williams’s parental rights and grant counsel’s motion to withdraw.


               1
              This order also terminated the parental rights of Larry Derrick (the father of V.W.) and
        Bobby Cagle (the putative father of H.W.); however, they are not parties to this appeal.
                                 Cite as 2013 Ark. App. 534

       On December 16, 2011, the Department of Human Services (DHS) received a call from

the Hot Springs Pediatric Clinic reporting that Williams and Derrick were at the clinic with H.W.

and V.W. and that Williams was exhibiting hostile behavior and using harsh language. The

children were said to be filthy, malodorous, and without shoes. Williams stated that she was

homeless. Upon DHS’s arrival at the clinic, two officers with the Hot Springs Police Department

were already there and were in the process of arresting both Williams and Derrick for

outstanding warrants. DHS removed the children from Williams’s custody and exercised a

seventy-two-hour hold based on allegations of inadequate housing and environmental issues.

Emergency custody was granted to DHS on December 22, 2011. The children were adjudicated

dependent-neglected February 8, 2012. Custody was continued with DHS, and the goal was

reunification. Williams was ordered to follow the case plan, remain sober, submit to random

drug testing, complete parenting classes, submit to counseling, maintain stable employment and

housing, submit to a medical and psychological evaluation and follow all recommendations,

attend anger-management classes, notify DHS of transportation issues, and visit with the

children.

       Review hearings were held on April 4, 2012, and August 1, 2012. Following those

hearings, the trial court continued custody of the children with DHS but continued the goal of

reunification despite findings that Williams minimally complied with the case plan. At a

permanency-planning hearing on December 4, 2012, the trial court again noted minimal

compliance on the part of Williams and changed the goal of the case to adoption.




                                               2
                                  Cite as 2013 Ark. App. 534

       On December 16, 2012, DHS filed a petition to terminate parental rights, and a

termination hearing was held on February 13, 2013. At the conclusion of the hearing, the trial

court granted the petition to terminate the parental rights of Williams, finding that the children

had been out of her custody for over fourteen months, that DHS made reasonable efforts to

provide services, and that while Williams made recent progress toward rehabilitating herself, she

had not complied with the court’s orders and case plan. Specifically, the court found that

Williams had no stable housing or employment and that her current housing and financial

circumstances were dependent on a boyfriend. The court also found evidence of Williams’s

instability—citing her marijuana use and her need for medication and counseling. The court

further noted that Williams did not follow the recommendations of her psychological evaluation,

as she voluntarily discontinued counseling with two therapists. The trial court cited evidence that

Williams did not attend all of the visitations and that she was more concerned about her social

life than complying with the case plan. Finally, the trial court found that there was evidence that

the children were adoptable and entitled to stability. Based on these findings, the court found

that Williams failed to remedy the conditions that caused removal and that subsequent to the

filing of the original emergency petition, other factors or issues arose which demonstrated that

return of the children to Williams was contrary to their health, safety, and welfare.2 The trial

court’s order detailing these findings was entered March 13, 2013.

       In Smith v. Arkansas Department of Human Services, our court explained the procedure for

no-merit appeals in termination-of-parental-rights cases:

       2
        These grounds are set forth in Arkansas Code Annotated section 9-27-341(b)(3)(B)(i)(a)
and (vii)(a) (Supp. 2011).

                                                3
                                     Cite as 2013 Ark. App. 534

                  In Linker-Flores I, supra, our supreme court held that the no-merit procedure set
          forth in Anders v. California, 386 U.S. 738 (1967), shall apply in cases of indigent-parent
          appeals from orders terminating parental rights. The court held that appointed counsel
          for an indigent parent on a first appeal from a termination order may petition to
          withdraw as counsel if, after a conscientious review of the record, counsel can find no
          issue of arguable merit for appeal. Id. Counsel’s petition must be accompanied by a brief
          discussing any arguably meritorious issue for appeal. Id. The indigent parent must be
          provided with a copy of the brief and notified of her right to file points for reversal
          within thirty days. Id. If the appellate court determines, after a full examination of the
          record, that the appeal is frivolous, the court may grant counsel’s motion and dismiss the
          appeal. Id. If the court finds any of the legal points arguable on the merits, it will appoint
          new counsel to argue the appeal. Id. The court allowed Linker-Flores’s counsel to file a
          no-merit brief. On November 17, 2005, the supreme court decided Linker-Flores II, based
          upon the Anders procedure. Linker-Flores v. Ark. Dep’t of Human Servs., 364 Ark. 224, 217
S.W.3d 107 (2005) (Linker-Flores II ). In a companion case to Linker-Flores II, handed
          down on the same day, Lewis v. Ark. Dep’t of Human Servs., 364 Ark. 243, 217 S.W.3d 788
          (2005), the court also held that a “conscientious review of the record” requires the
          appellate court to review all pleadings and testimony in the case on the question of the
          sufficiency of the evidence supporting the decision to terminate, when the trial court has
          taken the prior record into consideration in its decision. The supreme court further held
          that only adverse rulings arising at the termination hearing need be addressed in the
          no-merit appeal where there has been no appeal from the prior orders in the case,
          because the prior orders are considered final appealable orders pursuant to Ark. R. App.
          P.–Civ. 2(c)(3). Accordingly, this court must review the entire record on the issue of the
          trial court’s ultimate decision to terminate, and, additionally, any adverse ruling made in
          the course of the termination hearing itself.

93 Ark. App. 395, 399, 219 S.W.3d 705, 707–08 (2005).

          The termination of parental rights involves a two-step process in which the trial court

must find that the parent is unfit and that termination is in the children’s best interest,

considering the likelihood of adoption and the potential for harm if the children are returned

to their parent’s custody. Murray v. Ark. Dep’t of Human Servs., 2013 Ark. App. 431, at 6, 429
S.W.3d 288, 292. We will reverse a trial court’s findings only if they are clearly erroneous, i.e.,

if we are left with a definite and firm conviction that a mistake has been made. Id., 429 S.W.3d

at 292.

                                                    4
                                  Cite as 2013 Ark. App. 534

       In this no-merit appeal, counsel for Williams argues that the evidence supports the trial

court’s findings. We agree. At the onset of this case, the children were homeless, lacked proper

hygiene, were poorly clothed, and Williams was exhibiting erratic and hostile behavior. Williams

was ordered to secure stable employment, stable housing, attend counseling, and remain drug-

free. However, she did not comply with these orders. Williams moved several times during the

pendency of the case and was living with a boyfriend at the time of the hearing. She had no

income, no job, and no job prospects. She refused to attend counseling, and she tested positive

for drugs. This evidence not only supports both grounds for termination, but also demonstrates

the potential harm in returning the children to Williams. Finally, an adoption specialist testified

that the children were adoptable. Because the findings by the trial court are not clearly

erroneous, we hold that there is no basis for reversal of the trial court’s decision to terminate

Williams’s parental rights.

       Williams’s counsel has also identified one adverse evidentiary ruling and has explained

why it would not support a reversal. During the cross-examination of Deb Geddings, the court

appointed special advocate (CASA) for the children, counsel for Williams asked Geddings how

many CASA cases she had. Geddings said that she had four other CASA cases, to which counsel

for Williams asked, “How did those other cases turn out?” DHS counsel objected based on

relevance, and the trial court sustained the objection. Counsel for Williams argues that this

adverse ruling does not provide any grounds for appeal.

       Rule 402 of the Arkansas Rules of Evidence provides that evidence that is not relevant

is not admissible. Ark. R. Evid. 402 (2012). Arkansas Rule of Evidence 401 defines “relevant



                                                5
                                   Cite as 2013 Ark. App. 534

evidence” as having any tendency to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be without the

evidence. Ark. R. Evid. 401 (2012). How Geddings’s other CASA cases were resolved does not

have any tendency to make the existence of any fact that is of consequence to the determination

of Williams’s parental rights more or less probable. It is not relevant evidence; therefore, it is not

admissible, and the trial court did not abuse its discretion in excluding it. Accordingly, this

adverse evidentiary ruling could not create a meritorious issue on appeal.

       Affirmed; motion to withdraw granted.

       PITTMAN and WALMSLEY, JJ., agree.

       Deborah R. Sallings, Arkansas Public Defender Commission, for appellant.

       No response.




                                                  6